 
 
I 
108th CONGRESS 2d Session 
H. R. 4888 
IN THE HOUSE OF REPRESENTATIVES 
 
July 21, 2004 
Ms. Roybal-Allard (for herself, Mr. Wolf, Mr. Osborne, Ms. DeLauro, and Mr. Wamp) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To provide for programs and activities with respect to the prevention of underage drinking. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Sober Truth on Preventing Underage Drinking Act, or the STOP Underage Drinking Act.  
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents 
Sec. 2. Findings 
Sec. 3. Definitions 
Title I—Sense of Congress 
Sec. 101. Sense of Congress 
Title II—Interagency coordinating committee; annual report card 
Sec. 201. Establishment of interagency coordinating committee to prevent underage drinking 
Sec. 202. Annual report card 
Sec. 203. Authorization of appropriations 
Title III—National media campaign 
Sec. 301. National media campaign to prevent underage drinking 
Title IV—Interventions 
Sec. 401. Community-based coalition enhancement grants to prevent underage drinking 
Sec. 402. Grants directed at reducing higher-education alcohol abuse 
Title V—Additional research 
Sec. 501. Additional research on underage drinking 
Sec. 502. Authorization of appropriations  
2.FindingsThe Congress finds as follows: 
(1)Drinking alcohol under the age of 21 is illegal in each of the 50 States and the District of Columbia. Enforcement of current laws and regulations in States and communities, such as minimum age drinking laws, zero tolerance laws, and laws and regulations which restrict availability of alcohol, must supplement other efforts to reduce underage drinking.  
(2)Data collected annually by the Department of Health and Human Services shows that alcohol is the most heavily used drug by children in the United States, and that— 
(A)more youths consume alcoholic beverages than use tobacco products or illegal drugs; 
(B)by the end of the eighth grade, 45.6 percent of children have engaged in alcohol use, and by the end of high school, 76.6 percent have done so; and 
(C)the annual societal cost of underage drinking is estimated at $53 to $58 billion. 
(3)Data collected by the Department of Health and Human Services and the Department of Transportation indicate that alcohol use by youth has many negative consequences, such as immediate risk from acute impairment; traffic fatalities; violence; suicide; and unprotected sex.  
(4)Research confirms that the harm caused by underage drinking lasts beyond the underage years. Compared to persons who wait until age 21 or older to start drinking, those who start to drink before age 14 are, as adults, four times more likely to become alcohol dependent; seven times more likely to be in a motor vehicle crash because of drinking; and more likely to suffer mental and physical damage from alcohol abuse. 
(5) Alcohol abuse creates long-term risk developmentally and is associated with negative physical impacts on the brain.  
(6)Research indicates that adults greatly underestimate the extent of alcohol use by youths, its negative consequences, and its use by their own children. The IOM report concluded that underage drinking cannot be successfully addressed by focusing on youth alone. Ultimately, adults are responsible for young people obtaining alcohol by selling, providing, or otherwise making it available to them. Parents are the most important channel of influence on their children’s underage drinking, according to the IOM report, which also recommends a national adult-oriented media campaign. 
(7)Research shows that public service health messages, in combination with community-based efforts, can reduce health-damaging behavior. The Department of Health and Human Services and the Ad Council have undertaken a public health campaign targeted at parents to combat underage alcohol consumption. The Ad Council estimates that, for a typical public health campaign, it receives an average of $28 million per year in free media through its 28,000 media outlets nationwide. 
(8)A significant percentage of the total alcohol consumption in the United States each year is by underage youth. The Substance Abuse and Mental Health Services Administration reports that the percentage is over 11 percent. 
(9)Youth are exposed to a significant amount of alcohol advertising through a variety of media. Some studies indicate that youth awareness of alcohol advertising correlates to their drinking behavior and beliefs. 
(10)According to the Center on Alcohol Marketing and Youth, in 2002, the alcoholic beverage industry spent $990.2 million on product advertising on television, and $10 million on television advertising designed to promote the responsible use of alcohol. For every one television ad discouraging underage alcohol use, there were 609 product ads. 
(11)Alcohol use occurs in 76 percent of movies rated G or PG and 97 percent of movies rated PG-13. The Federal Trade Commission has recommended restricting paid alcohol beverage promotional placements to films rated R or NC-17. 
(12)Youth spend 9 to 11 hours per week listening to music, and 17 percent of all lyrics contain alcohol references; 30 percent of those songs include brand-name mentions. 
(13)Studies show that adolescents watch 20 to 27 hours of television each week, and 71 percent of prime-time television episodes depict alcohol use and 77 percent contain some reference to alcohol. 
(14)College and university presidents have cited alcohol abuse as the number one health problem on college and university campuses. 
(15)According to the National Institute on Alcohol Abuse and Alcoholism, two of five college students are binge drinkers; 1,400 college students die each year from alcohol-related injuries, a majority of which involve motor vehicle crashes; more than 70,000 students are victims of alcohol-related sexual assault; and 500,000 students are injured under the influence of alcohol each year. 
(16)According to the Center on Alcohol Marketing and Youth, in 2002, alcohol producers spent a total of $58 million to place 6,251 commercials in college sports programs, and spent $27.7 million advertising during the NCAA men’s basketball tournament, which had as many alcohol ads (939) as the Super Bowl, World Series, College Bowl Games and the National Football League’s Monday Night Football broadcasts combined (925). 
(17)The IOM report recommended that colleges and universities ban alcohol advertising and promotion on campus in order to demonstrate their commitment to discouraging alcohol use among underage students. 
(18)According to the Government Accountability Office (GAO), the Federal Government spends $1.8 billion annually to combat youth drug use and $71 million to prevent underage alcohol use. 
(19)The GAO concluded that there is a lack of reporting about how these funds are specifically expended, inadequate collaboration among the agencies, and no central coordinating group or office to oversee how the funds are expended or to determine the effectiveness of these efforts. 
(20)There are at least three major, annual, government funded national surveys in the United States that include underage drinking data: the National Household Survey on Drug Use and Health, Monitoring the Future, and the Youth Risk Behavior Survey. These surveys do not use common indicators to allow for direct comparison of youth alcohol consumption patterns. Analyses of recent years’ data do, however, show similar results. 
(21)Research shows that school-based and community-based interventions can reduce underage drinking and associated problems, and that positive outcomes can be achieved by combining environmental and institutional change with theory-based health education—a comprehensive, community-based approach. 
(22)Studies show that a minority of youth who need treatment for their alcohol problems receive such services. Further, insufficient information exists to properly assist clinicians and other providers in their youth treatment efforts.  
3.DefinitionsFor purposes of this Act: 
(1)The term binge drinking means a pattern of drinking alcohol that brings blood alcohol concentration (BAC) to 0.08 gm percent or above. For the typical adult, this pattern corresponds to consuming 5 or more drinks (male), or 4 or more drinks (female), in about 2 hours. 
(2)The term heavy drinking means five or more drinks on the same occasion in the past 30 days. 
(3)The term frequent heavy drinking means five or more drinks on at least five occasions in the last 30 days. 
(4)The term alcoholic beverage industry means the brewers, vintners, distillers, importers, distributors, and retail outlets that sell and serve beer, wine, and distilled spirits. 
(5)The term school-based prevention means programs, which are institutionalized, and run by staff members or school-designated persons or organizations in every grade of school, kindergarten through 12th grade. 
(6)The term youth means persons under the age of 21. 
(7)The term IOM report means the report released in September 2003 by the National Research Council, Institute of Medicine, and entitled Reducing Underage Drinking: A Collective Responsibility. 
ISense of Congress 
101.Sense of CongressIt is the sense of the Congress that: 
(1)A multi-faceted effort is needed to more successfully address the problem of underage drinking in the United States. A coordinated approach to prevention, intervention, treatment, and research is key to making progress. This Act recognizes the need for a focused national effort, and addresses particulars of the Federal portion of that effort. 
(2)States and communities, including colleges and universities, are encouraged to adopt comprehensive prevention approaches, including— 
(A)evidence-based screening, programs and curricula; 
(B)brief intervention strategies; 
(C)consistent policy enforcement; and 
(D)environmental changes that limit underage access to alcohol. 
(3)Public health and consumer groups have played an important role in drawing the Nation’s attention to the health crisis of underage drinking. Working at the Federal, State, and community levels, and motivated by grass-roots support, they have initiated effective prevention programs that have made significant progress in the battle against underage drinking. 
(4)The alcohol beverage industry has developed and paid for national education and awareness messages on illegal underage drinking directed to parents as well as consumers generally. According to the industry, it has also supported the training of more than 1.6 million retail employees, community-based prevention programs, point of sale education, and enforcement programs. All of these efforts are aimed at further reducing illegal underage drinking and preventing sales of alcohol to persons under the age of 21. All sectors of the alcohol beverage industry have also voluntarily committed to placing advertisements in broadcasts and magazines where at least 70 percent of the audiences are expected to be 21 years of age or older. The industry should continue to monitor and tailor its advertising practices to further limit underage exposure, including the use of independent third party review. The industry should continue and expand evidence-based efforts to prevent underage drinking. 
(5)Public health and consumer groups, in collaboration with the alcohol beverage industry, should explore opportunities to reduce underage drinking. 
(6)The entertainment industries have a powerful impact on youth, and they should use rating systems and marketing codes to reduce the likelihood that underage audiences will be exposed to movies, recordings, or television programs with unsuitable alcohol content, even if adults are expected to predominate in the viewing or listening audiences. 
(7)Objective scientific evidence and data should be generated and made available to the general public and policy makers at the local, state, and national levels to help them make informed decisions, implement judicious policies, and monitor progress in preventing childhood/adolescent alcohol use. 
(8)The National Collegiate Athletic Association, its member colleges and universities, and athletic conferences should affirm a commitment to a policy of discouraging alcohol use among underage students and other young fans by ending all alcohol advertising during radio and television broadcasts of collegiate sporting events.  
IIInteragency coordinating committee; annual report card 
201.Establishment of interagency coordinating committee to prevent underage drinking 
(a)In generalThe Secretary of Health and Human Services, in collaboration with the Federal officials specified in subsection (b), shall establish an interagency coordinating committee focusing on underage drinking (referred to in this section as the Committee). 
(b)Other agenciesThe officials referred to in subsection (a) are the Secretary of Education, the Attorney General, the Secretary of Transportation, the Secretary of the Treasury, the Secretary of Defense, the Surgeon General, the Director of the Centers for Disease Control and Prevention, the Director of the National Institute on Alcohol Abuse and Alcoholism, the Administrator of the Substance Abuse and Mental Health Services Administration, the Director of the National Institute on Drug Abuse, the Assistant Secretary for Children and Families, the Director of the Office of National Drug Control Policy, the Administrator of the National Highway Traffic Safety Administration, the Administrator of the Office of Juvenile Justice and Delinquency Prevention, the Chairman of the Federal Trade Commission, and such other Federal officials as the Secretary of Health and Human Services determines to be appropriate. 
(c)ChairThe Secretary of Health and Human Services shall serve as the chair of the Committee. 
(d)DutiesThe Committee shall guide policy and program development across the Federal Government with respect to underage drinking. 
(e)ConsultationsThe Committee shall actively seek the input of and shall consult with all appropriate and interested parties, including public health research and interest groups, foundations, and alcohol beverage industry trade associations and companies. 
(f)Annual report 
(1)In generalThe Secretary of Health and Human Services, on behalf of the Committee, shall annually submit to the Congress a report that summarizes— 
(A)all programs and policies of Federal agencies designed to prevent underage drinking; 
(B)the extent of progress in reducing underage drinking nationally; 
(C)data that the Secretary shall collect with respect to the information specified in paragraph (2); and 
(D)such other information regarding underage drinking as the Secretary determines to be appropriate. 
(2)Certain informationThe report under paragraph (1) shall include information on the following: 
(A)Patterns and consequences of underage drinking. 
(B)Measures of the availability of alcohol to underage populations and the exposure of this population to messages regarding alcohol in advertising and the entertainment media. 
(C)Surveillance data, including information on the onset and prevalence of underage drinking. 
(D)Any additional findings resulting from research conducted or supported under section 501. 
(E)Evidence-based best practices to both prevent underage drinking and provide treatment services to those youth who need them. 
202.Annual report card 
(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall, with input and collaboration from other appropriate Federal agencies, States, Indian tribes, territories, and public health, consumer, and alcohol beverage industry groups, annually issue a report card to accurately rate the performance of each state in enacting, enforcing, and creating laws, regulations, and programs to prevent or reduce underage drinking. The report card shall include ratings on outcome measures for categories related to the prevalence of underage drinking in each State. 
(b)Outcome measures 
(1)In generalThe Secretary shall develop, in consultation with the Committee established in section 201, a set of outcome measures to be used in preparing the report card. 
(2)CategoriesIn developing the outcome measures, the Secretary shall develop measures for categories related to the following: 
(A)The degree of strictness of the minimum drinking age laws and dram shop liability statutes in each State. 
(B)The number of compliance checks within alcohol retail outlets conducted measured against the number of total alcohol retail outlets in each State, and the results of such checks. 
(C)Whether or not the State mandates or otherwise provides training on the proper selling and serving of alcohol for all sellers and servers of alcohol as a condition of employment. 
(D)Whether or not the State has policies and regulations with regard to Internet sales and home delivery of alcoholic beverages. 
(E)The number of adults in the State targeted by State programs to deter adults from purchasing alcohol for minors. 
(F)The number of youths, parents, and caregivers who are targeted by State programs designed to deter underage drinking. 
(G)Whether or not the State has enacted graduated drivers licenses and the extent of those provisions. 
(H)The amount that the State invests, per youth capita, on the prevention of underage drinking, further broken down by the amount spent on— 
(i)compliance check programs in retail outlets, including providing technology to prevent and detect the use of false identification by minors to make alcohol purchases; 
(ii)checkpoints; 
(iii)community-based, school-based, and higher-education-based programs to prevent underage drinking; 
(iv)underage drinking prevention programs that target youth within the juvenile justice and child welfare systems; and 
(v)other State efforts or programs as deemed appropriate. 
203.Authorization of appropriationsThere are authorized to be appropriated to carry out this title $2,000,000 for fiscal year 2005, and such sums as may be necessary for each of the fiscal years 2006 through 2009.  
IIINational media campaign 
301.National media campaign to prevent underage drinking 
(a)Scope of the campaignThe Secretary of Health and Human Services shall continue to fund and oversee the production, broadcasting, and evaluation of the Ad Council’s national adult-oriented media public service campaign. 
(b)ReportThe Secretary of Health and Human Services shall provide a report to the Congress annually detailing the production, broadcasting, and evaluation of the campaign referred to in subsection (a), and to detail in the report the effectiveness of the campaign in reducing underage drinking, the need for and likely effectiveness of an expanded adult-oriented media campaign, and the feasibility and the likely effectiveness of a national youth-focused media campaign to combat underage drinking. 
(c)Consultation requirementIn carrying out the media campaign, the Secretary of Health and Human Services shall direct the Ad Council to consult with interested parties including both the alcohol beverage industry and public health and consumer groups. The progress of this consultative process is to be covered in the report under subsection (b). 
(d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $1,000,000 for each of the fiscal years 2005 and 2006, and such sums as may be necessary for each subsequent fiscal year. 
IVInterventions 
401.Community-based coalition enhancement grants to prevent underage drinking 
(a)Authorization of programThe Director of the Office of National Drug Control Policy shall award enhancement grants to eligible entities to design, test, evaluate and disseminate strategies to maximize the effectiveness of community-wide approaches to preventing and reducing underage drinking. 
(b)PurposesThe purposes of this section are, in conjunction with the Drug-Free Communities Act of 1997 (21 U.S.C. 1521 et seq.), to— 
(1)reduce alcohol use among youth in communities throughout the United States; 
(2)strengthen collaboration among communities, the Federal Government, and State, local, and tribal governments; 
(3)enhance intergovernmental cooperation and coordination on the issue of alcohol use among youth; 
(4)serve as a catalyst for increased citizen participation and greater collaboration among all sectors and organizations of a community that first demonstrates a long-term commitment to reducing alcohol use among youth; 
(5)disseminate to communities timely information regarding state-of-the-art practices and initiatives that have proven to be effective in reducing alcohol use among youth; and 
(6)enhance, not supplant, local community initiatives for reducing alcohol use among youth. 
(c)ApplicationAn eligible entity desiring an enhancement grant under this section shall submit an application to the Director at such time, and in such manner, and accompanied by such information as the Director may require. Each application shall include— 
(1)a complete description of the entity’s current underage alcohol use prevention initiatives and how the grant will appropriately enhance the focus on underage drinking issues; or 
(2)a complete description of the entity’s current initiatives, and how it will use this grant to enhance those initiatives by adding a focus on underage drinking prevention. 
(d)Uses of fundsEach eligible entity that receives a grant under this section shall use the grant funds to carry out the activities described in such entity’s application submitted pursuant to subsection (c). Grants under this section shall not exceed $50,000 per year, and may be awarded for each year the entity is funded as per subsection (f). 
(e)Supplement not supplantGrant funds provided under this section shall be used to supplement, not supplant, Federal and non-Federal funds available for carrying out the activities described in this section. 
(f)DefinitionsFor purposes of this section, the term eligible entity means an organization that is currently eligible to receive grant funds under the Drug-Free Communities Act of 1997 (21 U.S.C. 1521 et seq.). 
(g)Administrative expensesNot more than 6 percent of a grant under this section may be expended for administrative expenses. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2005, and such sums as may be necessary for each of the fiscal years 2006 through 2009. 
402.Grants directed at reducing higher-education alcohol abuse 
(a)Authorization of programThe Secretary shall award grants to eligible entities to enable the entities to reduce the rate of underage alcohol use and binge drinking among students at institutions of higher education. 
(b)ApplicationsAn eligible entity that desires to receive a grant under this Act shall submit an application to the Secretary at such time, in such manner, and accompanied by such information as the Secretary may require. Each application shall include— 
(1)a description of how the eligible entity will work to enhance an existing, or where none exists to build a, statewide coalition; 
(2)a description of how the eligible entity will target underage students in the State; 
(3)a description of how the eligible entity intends to ensure that the statewide coalition is actually implementing the purpose of this Act and moving toward indicators described in section (d); 
(4)a list of the members of the statewide coalition or interested parties involved in the work of the eligible entity; 
(5)a description of how the eligible entity intends to work with State agencies on substance abuse prevention and education; 
(6)the anticipated impact of funds provided under this Act in reducing the rates of underage alcohol use; 
(7)outreach strategies, including ways in which the eligible entity proposes to— 
(A)reach out to students; 
(B)promote the purpose of this Act; 
(C)address the range of needs of the students and the surrounding communities; and 
(D)address community norms for underage students regarding alcohol use; and 
(8)such additional information as required by the Secretary. 
(c)Uses of fundsEach eligible entity that receives a grant under this section shall use the grant funds to carry out the activities described in such entity’s application submitted pursuant to subsection (b). 
(d)AccountabilityOn the date on which the Secretary first publishes a notice in the Federal Register soliciting applications for grants under this section, the Secretary shall include in the notice achievement indicators for the program authorized under this section. The achievement indicators shall be designed— 
(1)to measure the impact that the statewide coalitions assisted under this Act are having on the institutions of higher education and the surrounding communities, including changes in the number of alcohol incidents of any kind (including violations, physical assaults, sexual assaults, reports of intimidation, disruptions of school functions, disruptions of student studies, mental health referrals, illnesses, or deaths); 
(2)to measure the quality and accessibility of the programs or information offered by the statewide coalitions; and 
(3)to provide such other measures of program impact as the Secretary determines appropriate. 
(e)Supplement not supplantGrant funds provided under this Act shall be used to supplement, and not supplant, Federal and non-Federal funds available for carrying out the activities described in this section. 
(f)DefinitionsFor purposes of this section: 
(1)Eligible entityThe term eligible entity means a State, institution of higher education, or nonprofit entity. 
(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C. 1001(a)). 
(3)SecretaryThe term Secretary means the Secretary of Education. 
(4)StateThe term State means each of the 50 States, the District of Columbia, and the Commonwealth of Puerto Rico. 
(5)Statewide coalitionThe term statewide coalition means a coalition that— 
(A)includes— 
(i)institutions of higher education within a State; and 
(ii)a nonprofit group, a community underage drinking prevention coalition, or another substance abuse prevention group within a State; and 
(B)works toward lowering the alcohol abuse rate by targeting underage students at institutions of higher education throughout the State and in the surrounding communities. 
(6)Surrounding communityThe term surrounding community means the community— 
(A)that surrounds an institution of higher education participating in a statewide coalition; 
(B)where the students from the institution of higher education take part in the community; and 
(C)where students from the institution of higher education live in off-campus housing. 
(g)Administrative expensesNot more than 5 percent of a grant under this section may be expended for administrative expenses. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2005, and such sums as may be necessary for each of the fiscal years 2006 through 2009.  
VAdditional research 
501.Additional research on underage drinking 
(a)In generalThe Secretary of Health and Human Services shall collect data on, and conduct or support research on, underage drinking with respect to the following: 
(1)The short and long-range impact of alcohol use and abuse upon adolescent brain development and other organ systems. 
(2)Comprehensive community-based programs or strategies and statewide systems to prevent underage drinking, across the underage years from early childhood to young adulthood, including programs funded and implemented by government entities, public health interest groups and foundations, and alcohol beverage companies and trade associations. 
(3)Improved knowledge of the scope of the underage drinking problem and progress in preventing and treating underage drinking. 
(4)Annually obtain more precise information than is currently collected on the type and quantity of alcoholic beverages consumed by underage drinkers, as well as information on brand preferences of these drinkers and their exposure to alcohol advertising. 
(b)Certain mattersThe Secretary of Health and Human Services shall carry out activities toward the following objectives with respect to underage drinking: 
(1)Testing every unnatural death of persons ages 12 to 20 in the United States for alcohol involvement, including suicides, homicides, and unintentional injuries such as falls, drownings, burns, poisonings, and motor vehicle crash deaths. 
(2)Obtaining new epidemiological data within the National Epidemiological Study on Alcoholism and Related Conditions and other national or targeted surveys that identify alcohol use and attitudes about alcohol use during pre- and early adolescence, including second-hand effects of adolescent alcohol use such as date rapes, violence, risky sexual behavior, and prenatal alcohol exposure. 
(3)Developing or identifying successful clinical treatments for youth with alcohol problems. 
502.Authorization of appropriationsThere are authorized to be appropriated to carry out section 501 $6,000,000 for fiscal year 2005, and such sums as may be necessary for each of the fiscal years 2006 through 2009. 
 
